 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Mar 10, 2020
 4                                                                      SEAN F. MCAVOY, CLERK


 5
 6                                UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   HAYLIE K.,                                      No. 4:19-CV-05045-JTR
10
                       Plaintiff,
11
12                           v.                      ORDER GRANTING DEFENDANT’S
                                                     MOTION FOR SUMMARY
13   ANDREW M. SAUL,                                 JUDGMENT
14   COMMISSIONER OF SOCIAL
     SECURITY,1
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 13, 15. Attorney D. James Tree represents Haylie K. (Plaintiff); Special
19
     Assistant United States Attorney David J. Burdett represents the Commissioner of
20
     Social Security (Defendant). The parties have consented to proceed before a
21
     magistrate judge. ECF No. 7. After reviewing the administrative record and the
22
     briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
23
     Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1                                     JURISDICTION
 2         Plaintiff filed an application for Disability Insurance Benefits on March 24,
 3   2015, alleging disability since March 7, 2008,2 due to vision impairment from
 4   retinitis pigmentosa; ulcerative colitis; arthritis; depression; and addiction issues.
 5   Tr. 81. The application was denied initially and upon reconsideration. Tr. 113-15,
 6   119-25. Administrative Law Judge (ALJ) Moira Ausems held a hearing on
 7   January 5, 2018, Tr. 36-79, and issued an unfavorable decision on April 23, 2018,
 8   Tr. 15-26. Plaintiff requested review from the Appeals Council. Tr. 176. The
 9   Appeals Council denied the request for review on February 6, 2019. Tr. 1-5. The
10   ALJ’s April 2018 decision became the final decision of the Commissioner, which
11   is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff filed this
12   action for judicial review on March 27, 2019. ECF No. 1.
13                                STATEMENT OF FACTS
14         Plaintiff was born in 1979 and was 34 years old as of her date last insured in
15   2014. Tr. 24. She has a GED and has worked primarily in fast food, bartending,
16   and as a receptionist. Tr. 225, 773. Plaintiff alleged disability beginning in 2008,
17   just before her twin children were born. She struggled for many years with neck
18   and back pain, leading to abuse of pain medications, and depression. Tr. 51-53,
19   57-58, 417-19, 593-95. She went through addiction treatment in 2012 and was
20   maintained on suboxone treatment. Tr. 53-55. In September 2013 she was
21   diagnosed with ulcerative colitis, which lead to increased joint pain and
22   inflammation. Tr. 55, 651, 654, 657, 737.
23                               STANDARD OF REVIEW
24         The ALJ is responsible for determining credibility, resolving conflicts in
25   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
26
27         2
               The ALJ declined to reopen a previous application that was denied on
28   initial review on June 26, 2012. Tr. 15-16.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 2   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 3   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 4   only if it is not supported by substantial evidence or if it is based on legal error.
 5   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 6   defined as being more than a mere scintilla, but less than a preponderance. Id. at
 7   1098. Put another way, substantial evidence is such relevant evidence as a
 8   reasonable mind might accept as adequate to support a conclusion. Richardson v.
 9   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
10   rational interpretation, the Court may not substitute its judgment for that of the
11   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
12   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
13   administrative findings, or if conflicting evidence supports a finding of either
14   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
15   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
16   supported by substantial evidence will be set aside if the proper legal standards
17   were not applied in weighing the evidence and making the decision. Brawner v.
18   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
19                       SEQUENTIAL EVALUATION PROCESS
20         The Commissioner has established a five-step sequential evaluation process
21   for determining whether a person is disabled. 20 C.F.R. § 404.1520(a); Bowen v.
22   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
23   proof rests upon the claimant to establish a prima facie case of entitlement to
24   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
25   claimant establishes that a physical or mental impairment prevents the claimant
26   from engaging in past relevant work. 20 C.F.R. § 404.1520(a)(4). If a claimant
27   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
28   shifts to the Commissioner to show (1) the claimant can make an adjustment to


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1   other work; and (2) the claimant can perform specific jobs that exist in the national
 2   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th
 3   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
 4   economy, the claimant will be found disabled. 20 C.F.R. § 404.1520(a)(4)(v).
 5                           ADMINISTRATIVE DECISION
 6         On April 23, 2018, the ALJ issued a decision finding Plaintiff was not
 7   disabled as defined in the Social Security Act.
 8         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
 9   activity from the alleged onset date of March 7, 2008, through the date last insured
10   of September 30, 2014. Tr. 18.
11         At step two, the ALJ determined Plaintiff had the following severe
12   impairments: ulcerative colitis since September 2013, inflammatory arthritis,
13   bilateral L5 spondylosis, cervical degenerative disc disease, obesity, migraine
14   headaches, retinitis pigmentosa, major depressive disorder, generalized anxiety
15   disorder, and history of opioid dependence. Id.
16         At step three, the ALJ found Plaintiff did not have an impairment or
17   combination of impairments that met or medically equaled the severity of one of
18   the listed impairments. Tr. 18-20.
19         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
20   she could perform work at the light exertional level, except:
21
           she was limited to work that would provide a sit/stand option for up to
22         five to ten non-continuous minutes per hour that would not involve
23         leaving a work station; that would not require more than occasional
           climbing of ramps/stairs, balancing, crouching, crawling, kneeling,
24         and stooping, or any climbing of ladders, ropes or scaffolds; that
25         would not require any concentrated exposure to vibration or any
           exposure to unprotected heights, dangerous moving machinery, or
26
           commercial driving; that would not require driving at night; that
27         would not require the performance of more than simple routine
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1         predictable tasks or involve more than superficial contact with the
           general public; and that would provide ready access to a restroom.
 2
 3   Tr. 20.
 4         At step four, the ALJ found Plaintiff was unable to perform her past relevant
 5   work as a dietary aide, fast food worker, food deliverer, phlebotomist, or medical
 6   receptionist. Tr. 24.
 7         At step five, the ALJ determined that, based on the testimony of the
 8   vocational expert, and considering Plaintiff’s age, education, work experience, and
 9   RFC, there were jobs that existed in significant numbers in the national economy
10   that Plaintiff was capable of performing, including the jobs of mail clerk, office
11   helper, and collator operator. Tr. 24-25.
12         The ALJ thus concluded Plaintiff was not under a disability within the
13   meaning of the Social Security Act at any time from the alleged onset date through
14   the date last insured of September 30, 2014. Tr. 26.
15                                         ISSUES
16         The question presented is whether substantial evidence supports the ALJ’s
17   decision denying benefits and, if so, whether that decision is based on proper legal
18   standards.
19         Plaintiff contends the ALJ erred by (1) improperly discounting Plaintiff’s
20   symptom testimony; (2) improperly weighing the medical opinion evidence; and
21   (3) improperly weighing the third-party evidence.
22                                      DISCUSSION
23   1.    Plaintiff’s symptom statements
24         Plaintiff alleges the ALJ erred in rejecting her symptom testimony without
25   providing adequate reasons. ECF No. 13 at 3-16. Specifically, Plaintiff argues the
26   ALJ improperly discounted her testimony based on minimal daily activities, her
27   lack of treatment, the objective evidence, and misconstrued statements interpreted
28   as inconsistencies.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1         It is the province of the ALJ to make credibility determinations. Andrews v.
 2   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
 3   supported by specific cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
 4   (9th Cir. 1990). Absent affirmative evidence of malingering, the ALJ’s reasons for
 5   rejecting a claimant’s testimony must be “specific, clear and convincing.” Smolen
 6   v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
 7   (9th Cir. 1995). “General findings are insufficient: rather the ALJ must identify
 8   what testimony is not credible and what evidence undermines the claimant’s
 9   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
10   1993).
11         The ALJ found Plaintiff’s medically determinable impairments could
12   reasonably be expected to cause the alleged symptoms; however, she found
13   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
14   her symptoms to not be entirely consistent with the medical evidence and other
15   evidence in the record. Tr. 21. The ALJ found the objective medical evidence did
16   not fully support the level of limitation claimed, and noted Plaintiff sought very
17   little treatment for her conditions during the relevant period, frequently denied
18   symptoms that she later claimed contributed to her disability, and engaged in
19   activities of daily living that did not support her claim. Tr. 21-23. The ALJ further
20   found no acceptable medical source reported disabling limits during the relevant
21   period, and noted the record suggested a pattern of inconsistency and
22   overstatement of symptoms and limitations. Tr. 22-23. While the court finds not
23   all of the ALJ’s reasons withstand scrutiny, the ALJ offered specific, clear and
24   convincing reasons for her assessment of Plaintiff’s subjective reports.
25      a. Course of treatment and denial of symptoms
26         Unexplained or inadequately explained reasons for failing to seek medical
27   treatment can cast doubt on a claimant’s subjective complaints. Fair v. Bowen,
28   885 F.2d 597, 603 (9th Cir. 1989). The ALJ noted Plaintiff sought very little


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1   treatment for her primary impairments during the relevant period, and received no
 2   treatment for her musculoskeletal problems for 18 months. Tr. 21. She also noted
 3   Plaintiff failed to receive any specialized treatment during the relevant period for
 4   migraines, her ocular condition, or mental health impairments, and often denied
 5   any symptoms relating to these conditions. Tr. 22-23.
 6         Plaintiff argues the ALJ is incorrect, as Plaintiff did mention all of these
 7   conditions to her medical providers during the relevant period. ECF No. 13 at 11.
 8   While Plaintiff is correct that the record contains references to each of Plaintiff’s
 9   impairments during the relevant period, the ALJ’s characterization of the record as
10   lacking specialized or more than “very little” treatment for most of her conditions
11   is supported. Ulcerative colitis is the only condition Plaintiff received regular
12   treatment for during the relevant period, and then only for a few flares after the
13   initial diagnosis. Tr. 653-58, 737.
14         Plaintiff further argues the ALJ failed to consider explanations for her failure
15   to seek more treatment, as required by Social Security Ruling 16-3p. ECF No. 13
16   at 11. She argues she had legitimate reasons for her failure to seek more treatment,
17   including being told treatments for her ophthalmological condition were limited,
18   her mental health and migraines were maintained on medications, and she was not
19   receiving answers regarding the cause of her symptoms, so she “just stopped
20   trying.” Id. at 12. While these factors may explain Plaintiff’s failure to seek more
21   treatment, they do not explain away her denial of symptoms. The ALJ pointed to
22   numerous instances when Plaintiff denied joint pain and stiffness, denied
23   psychological symptoms, and denied headaches during the relevant period. Tr. 22-
24   23. The ALJ legitimately relied on these records as evidence of inconsistencies
25   undermining Plaintiff’s later assertions that she frequently suffered from these
26   conditions. While Plaintiff’s interpretation of the record is rational, the ALJ’s
27   interpretation is also supported by substantial evidence. “[W]hen the evidence is
28   susceptible to more than one rational interpretation, we must uphold the ALJ’s


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1   findings if they are supported by inferences reasonably drawn from the record.”
 2   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
 3      b. Objective medical evidence and lack of disabling opinion evidence
 4         Although it cannot serve as the sole ground for rejecting a claimant’s
 5   symptom statements, objective medical evidence is a “relevant factor in
 6   determining the severity of the claimant’s pain and its disabling effects.” Rollins v.
 7   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). Similarly, the ALJ must consider
 8   information provided by medical sources and other sources. 20 C.F.R.
 9   404.1529(c).
10         The ALJ reasonably relied upon the records showing mild or no objective
11   findings on exam. Tr. 21-22 (citing tr. 591, 649, 652, 654, 656, 658, 697, 737,
12   showing minimal objective findings regarding ulcerative colitis; tr. 595, 620, 649,
13   652, 654, 655-56, 737, showing mild or normal musculoskeletal exams). The ALJ
14   also reasonably considered the lack of any disabling opinion evidence from the
15   relevant period in reaching the conclusion that Plaintiff’s allegations of disabling
16   symptoms were not supported by the objective evidence. Tr. 22.
17      c. Activities of daily living
18         A claimant’s daily activities may support an adverse credibility finding if the
19   claimant’s activities contradict her other testimony. Orn v. Astrue, 495 F.3d 625,
20   639 (9th Cir. 2007). However, the “Social Security Act does not require that
21   claimants be utterly incapacitated to be eligible for benefits, and many home
22   activities may not be easily transferable to a work environment where it might be
23   impossible to rest periodically or take medication.” Smolen v. Chater, 80 F.3d
24   1273, 1287 n.7 (9th Cir. 1996).
25         The ALJ found Plaintiff’s allegations to be unsupported by her activities of
26   daily living, noting her report that she had been helping family and taking care of
27   her twins in May 2012, and had a busy summer planned in 2017 caretaking for
28   family. Tr. 23. These two references are insufficient to support the ALJ’s


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1   conclusion that Plaintiff’s daily activities were inconsistent with her allegations of
 2   pain and other symptoms. The record contains no details about what activities
 3   Plaintiff was actually engaged in, or how frequently. Tr. 594, 926. Furthermore,
 4   the activities in 2012 were reported in the context of having exacerbated Plaintiff’s
 5   pain. Tr. 594. Part of the treatment plan going forward was that Plaintiff would
 6   cut back on activities that hurt her. Tr. 595. These two incidents do not constitute
 7   evidence of Plaintiff’s daily life, and the ALJ failed to explain how either one
 8   demonstrates any inconsistency with Plaintiff’s alleged limitations.
 9         However, any such error was harmless as the ALJ offered other clear and
10   convincing reasons for her assessment of Plaintiff’s allegations. See Carmickle v.
11   Comm'r of Soc. Sec. Admin, 533 F.3d 1155, 1163 (9th Cir. 2008) (upholding an
12   adverse credibility finding where the ALJ provided four reasons to discredit the
13   claimant, two of which were invalid); Batson v. Comm'r of Soc. Sec. Admin., 359
14   F.3d 1190, 1197 (9th Cir. 2004) (affirming a credibility finding where one of
15   several reasons was unsupported by the record).
16      d. Overstatement of symptoms
17         Finally, the ALJ indicated Plaintiff’s reports were not “the most reliable
18   evidence” due to indications of inconsistency and overstatement of her symptoms.
19   Tr. 22-23. By way of example, the ALJ pointed to Plaintiff’s assertion that she
20   was “blind,” her inaccurate report how many trigger point injections she had
21   received, and her “focus upon qualifying for Social Security disability benefits,” as
22   demonstrated by her concern that her symptoms were not being sufficiently
23   documented in her medical records. Id. Plaintiff disputes the ALJ’s interpretation
24   of these events as showing any conclusive evidence of overstatement of her
25   symptoms.
26         While an ALJ may consider evidence that a claimant has exaggerated her
27   conditions, the Court finds the ALJ’s examples do not rise to such a level. The
28   Court finds the minor discrepancies to be no more than a scintilla of evidence, and


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
 1   that Plaintiff’s desire for her conditions to be accurately documented in her
 2   medical file does not indicate any inappropriate fixation on receiving benefits.
 3   Defendant does not argue that the ALJ’s interpretation constitutes clear and
 4   convincing evidence upon which to reject Plaintiff’s claims. ECF No. 15 at 3-5.
 5         Plaintiff asserts in her reply brief that this error alone necessitates remand, as
 6   the ALJ’s perception of Plaintiff as dishonest would have necessarily affected her
 7   consideration of the remainder of the record as a whole. ECF No. 17 at 3. Plaintiff
 8   cites to no legal support for this assertion. Thus, as stated above, the Court finds
 9   this error to be harmless, as the ALJ offered other clear and convincing reasons for
10   discounting Plaintiff’s statements.
11   2.    Medical opinion evidence
12         Plaintiff alleges the ALJ improperly weighed the opinion evidence, giving
13   insufficient reasons for disregarding Plaintiff’s treating provider, Lynette Marshall,
14   ARNP. ECF No. 13 at 16-18.
15         An ALJ may discount the opinion of an “other source,” such as a nurse
16   practitioner, if she provides “reasons germane to each witness for doing so.”
17   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
18         Ms. Marshall offered an opinion in October 2015 regarding Plaintiff’s
19   physical functional abilities, opining she was capable of less than sedentary work
20   and would need frequent breaks and would have frequent absences. Tr. 813-14.
21   The ALJ gave this opinion little weight because it did “not pertain to the claimant’s
22   functioning during the relevant period at issue.” Tr. 24.
23         Plaintiff’s insured status expired September 30, 2014. Tr. 18. Thus, she had
24   to demonstrate disability on or before that date in order to be entitled to disability
25   insurance benefits. Tr. 16. Plaintiff argues that, even though Ms. Marshall’s
26   opinion was offered after Plaintiff’s insured status expired, the ALJ failed to
27   consider that Ms. Marshall had been treating Plaintiff for several years, and thus
28   her opinion still related to the period at issue. ECF No. 13 at 18.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
 1         The Court finds the ALJ’s rationale to be a germane reason for discounting
 2   Ms. Marshall’s opinion. The opinion is phrased entirely in the present tense and
 3   makes no reference to how long Plaintiff had been impaired to the degree opined.
 4   Tr. 813-14. While some of Ms. Marshall’s treatment records pre-date the date last
 5   insured (Tr. 736-40), indicating she would have knowledge of Plaintiff’s functional
 6   status prior to the date last insured, the opinion itself does not refer to any period
 7   prior to the date it was completed. Therefore, the ALJ’s interpretation of the
 8   opinion as not pertaining to the relevant period is supported by substantial
 9   evidence.
10   3. Third party evidence
11         Plaintiff argues the ALJ erred in rejecting the third-party evidence from her
12   husband, Chad Kroshus. ECF No. 13 at 18-19.
13         Lay witness testimony is “competent evidence” as to “how an impairment
14   affects [a claimant’s] ability to work.” Stout v. Comm’r, Soc. Sec. Admin., 454
15   F.3d 1050, 1053 (9th Cir. 2006). An ALJ must give “germane” reasons to discount
16   evidence from these “other sources.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir.
17   1993). However, any error on the part of the ALJ in discounting lay witness
18   testimony “is harmless where the same evidence that the ALJ referred to in
19   discrediting the claimant’s claims also discredits the lay witness’s claims.” Molina
20   v. Astrue, 674 F.3d 1104, 1122 (9th Cir. 2012).
21         The ALJ rejected Mr. Kroshus’ statements “for the same reasons the
22   undersigned finds the claimant’s subjective complaints to be not fully consistent
23   with the objective medical evidence.” Tr. 24. As the Court found no reversible
24   error in the ALJ’s rationale for rejecting Plaintiff’s subjective complaints, and Mr.
25   Kroshus’ statements are consistent with Plaintiff’s assertions, the Court finds the
26   ALJ offered sufficient germane reasons for rejecting Mr. Kroshus’ testimony.
27                                      CONCLUSION
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 11
 1         Having reviewed the record and the ALJ’s findings, the Court finds the
 2   ALJ’s decision is supported by substantial evidence and free of legal error and is
 3   affirmed. Therefore, IT IS HEREBY ORDERED:
 4         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
 5   GRANTED.
 6         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is DENIED.
 7         The District Court Executive is directed to file this Order and provide a copy
 8   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 9   and the file shall be CLOSED.
10         IT IS SO ORDERED.
11         DATED March 10, 2020.
12
13                               _____________________________________
                                           JOHN T. RODGERS
14                                UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 12
